Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

RESPONSE TO REQUEST FOR CONTINUED EXAMINATION (RCE)
Amended claims 20-39 are pending and remain for further examination.

The new grounds of rejection
Applicant’s amendments and arguments with respect to claims 20-30 and request for continued examination (RCE) filed on July 15, 2021 have been fully considered but they are not deemed to be moot in view of the new grounds of rejection.

NON-STATUTORY DOUBLE PATENTING
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentable distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir.1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 

A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).

The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

OBVIOUSNESS-TYPE DOUBLE PATENTING (ANTICIPATION EXISTS)
Claims 20-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of US Patent No. 9,690,559 B2 and claims 1-10 of US Patent No. 9,826,062 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 of US Patent No. 9,690,559 B2 .

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Claims 20-39 are generic to the species of invention covered by claims 1-9 of US Patent No. 9,690,559 B2 and claims 1-10 of US Patent No. 9,826,062 B2. Thus, the generic invention is "anticipated" by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim). This court's predecessor has held that, without a terminal disclaimer, the species claims preclude 
Accordingly, absent a terminal disclaimer, claims 20-39 ware properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).

The subject matter claimed in the instant application is fully disclosed and covered in the  claims 1-9 of US Patent No. 9,690,559 B2 and claims 1-10 of US Patent No. 9,826,062 B2 since the US Patent No. 9,690,559 B2 and US Patent No. 9,826,062 B2 and the instant application are claiming common subject matter, as follows:
The claimed invention in the instant application (claim 20) is same as the claimed invention in the US Patent No. 9,690,559 B2 (claim 1) by changing the claimed limitations such as replacing the claimed limitations “microprocessor” to --processor-- and “customer” to –user--, which are not changing the scope of the invention; deleting the claimed limitations such as identifies the versions of the sub-components, the users on the servers, and the pluggable service including deployment instructions, which are essential claimed limitations for the invention (services versioning); and creating new broader independent claim 20. No new invention or new improvement is being claimed in the instant application.
The claimed invention in the instant application (claims 21-24) is same as the claimed invention in the US Patent No. 9,690,559 B2 (claims 2-9) by changing the claimed limitations such as replacing the claimed limitations “preparing a license for the pluggable service” to --specifying customization of the pluggable service-- and “a data 
The claimed invention in the instant application (claims 21-29) is same as the claimed invention in the US Patent No. 9,826,062 B2 (claims 8-10) by rearranging the claimed limitations, which are not changing the scope of the invention; and creating new broader claims 21-29. No new invention or new improvement is being claimed in the instant application.
The claimed invention in the instant application (claims 30-34) is same as the claimed invention in the US Patent No. 9,826,062 B2 (claims 5 & 7) by rearranging the claimed limitations, which are not changing the scope of the invention; and creating new broader claims 30-34. No new invention or new improvement is being claimed in the instant application.
Claim 35, it is also rejected for the same reasons set forth to rejecting claim 20 above, since claim 35 is an apparatus for the method of operations defined in the claim 20, and do not teach or define any new limitations than above rejected claim 20. 
Note: See Claim 13 of US Patent No. 9,690,559 B2.
The claimed invention in the instant application (claims 36-39) is same as the claimed invention in the US Patent No. 9,826,062 B2 (claims 2-5) by rearranging the claimed limitations, which are not changing the scope of the invention; and creating new broader claims 36-39. No new invention or new improvement is being claimed in the instant application.
.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-39 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 20 and 35 recite the limitations “obtaining the sub-components including instructions for operating the servers of a communication system, that are packaged into a single object,” which is unclear about the source of sub-components, and also do not clearly define or claim the relations among the pluggable service, the sub-
Other dependent claims, which are not specifically cited above are also rejected because of the deficiencies of their respective parent claims.

Additional Reference
The examiner as of general interest cites the following reference.
a. Cai et al, U.S. Patent No. 7,356,615 B2. 
Reference teaches about pluggable service delivery platform.

Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose telephone number is (571)272-3979.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/BHARAT BAROT/Primary Examiner, Art Unit 2453  
                                                                                                                                                                                            August 13, 2021